DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-7, 10, 12, 13, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katayama et al. (JP 2000074135 A; “Katayama”).
Katayama discloses:
Regarding claim 1:
A system comprising: 
a cover (7) attached to a frame (1, 3, 4, 6; FIG. 1); 
a transmission unit (10) comprising at least one rotational device (16) connected to or part of the frame (via shaft 11, see in FIG. 2), wherein the cover is mechanically connected to the at least one rotational device (via rack 17, see in FIG. 2; see also ¶ [0007], “the lower teeth 17a of the rack 17 and the upper outer teeth 16a of the pinion 16 are engaged with each other”); and 
a vibration dampening unit (8, 9; FIG. 2) mechanically connected to the transmission unit (via rotational device 16 and shaft 11, see in FIG. 2), wherein translational movement of the cover causes rotational movement of the at least one rotational device, which rotational movement is, in turn, 
Regarding claim 2:
The system of claim 1 wherein the vibration dampening unit is a passive vibration dampening unit (¶ [0007] discloses that the vibration dampening unit is composed of impellers 12 disposed within oil 14, see in FIG. 3, and that the vibration attenuation being produced by the resistance between the oil and impeller, thereby indicating a passive system; see also the embodiment of FIG. 4 which depicts a friction means as providing vibration attenuation, which thereby also indicates a passive system).
Regarding claim 5:
The system of claim 1 wherein the vibration dampening unit is a frictional dampening unit (22, 14 in FIG. 4; ¶[0007], “rotational reciprocating vibration of the rotating shaft 11 is attenuated by frictional resistance caused by the rubbing of the rotating shaft 11. FIG. 4A shows the rubbing member 22 shows a type in which the sliding member 22 is rubbed against the inner peripheral surface of the casing 14.”), a fluidic dampening unit (abstract, “reciprocating vibration of a horizontal direction generated by an earthquake is damped by resistance of an impeller 12 and a high viscous material 15 as rotary reciprocating motion vibration transmitted from the joint 7 to the shaft 11 of a rotary damper 9 through the rack 17 and the pinion 16”), or a magnetic dampening unit.
Regarding claim 6:
The system of claim 5 wherein the vibration dampening unit is a frictional dampening unit comprising an input with at least one first friction plate (22; FIG. 4) and a dissipation unit with at least one second friction plate (14), wherein the at least one first friction plate and the at least one second friction plate are in contact (¶[0007], “rotational reciprocating vibration of the rotating shaft 11 is 
Regarding claim 7:
The system of claim 5 wherein the vibration dampening unit is a fluidic dampening unit (depicted in FIG. 3) comprising an input that includes a propeller (12) and a dissipation unit comprising a fluid (15), wherein the fluid resists the rotational movement of the propeller (abstract, “reciprocating vibration of a horizontal direction generated by an earthquake is damped by resistance of an impeller 12 and a high viscous material 15 as rotary reciprocating motion vibration transmitted from the joint 7 to the shaft 11 of a rotary damper 9 through the rack 17 and the pinion 16”).
Regarding claim 10:
The system of claim 1 wherein the at least one rotational device comprises a rack (17) and pinion (16) unit connected to the cover (depicted in FIG. 2).
Regarding claim 12:
A method of dampening vibrations on a load (abstract, “reciprocating vibration of a horizontal direction generated by an earthquake is damped by resistance of an impeller 12 and a high viscous material 15 as rotary reciprocating motion vibration transmitted from the joint 7 to the shaft 11 of a rotary damper 9 through the rack 17 and the pinion 16”), comprising: 
converting translational movement of a load to rotational movement in a transmission unit (via rack 17 and pinon 16; abstract, “To effectively perform a damping operation in a compact structure even under straight line reciprocating motion vibration having large amplitude by connecting a vibrator that performs straight line reciprocating motion vibration to a rotary damper through a converting mechanism for converting the straight line reciprocating motion vibration into rotation reciprocating vibration” [emphasis]), 
transmitting the rotational movement of the transmission unit to a vibration dampening unit, dissipating vibrational energy in the vibration dampening unit (abstract, “Straight line reciprocating 
Regarding claim 13:
The method of claim 12 wherein the dissipating step is passive (¶ [0007] discloses that the vibration dampening unit is composed of impellers 12 disposed within oil 14, see in FIG. 3, and that the vibration attenuation being produced by the resistance between the oil and impeller, thereby indicating a passive system; see also the embodiment of FIG. 4 which depicts a friction means as providing vibration attenuation, which is also a passive system)
Regarding claim 17:
The method of claim 12 wherein a cover (7) is in contact with a rotational device (16) of the transmission unit converts translational movement to rotational movement (via rack 17 and pinion 16; ¶ [0007], “when a horizontal linear reciprocating vibration is generated in a building due to an earthquake or the like, the linear reciprocating vibration is transmitted from the joints 7 at the lower ends of the braces 6, 6 via the rack 17 and the pinion 16. The rotation reciprocating vibration of the rotating shaft 11 is transmitted to the shaft 11 of the rotating damper 9, and the impeller 12 and the high viscosity material. The linear vibration of the building is attenuated by this damping effect.”).
Regarding claim 18:
The method of claim 12 wherein the dissipating vibrational energy step comprises dissipating energy with a frictional dampening unit (22, 14; FIG. 4; ¶[0007], “rotational reciprocating vibration of the rotating shaft 11 is attenuated by frictional resistance caused by the rubbing of the rotating shaft 11. FIG. 4A shows the rubbing member 22 shows a type in which the sliding member 22 is rubbed against the inner peripheral surface of the casing 14.”).
Regarding claim 19:
The method of claim 12 wherein the dissipating vibrational energy step comprises dissipating energy with a fluidic dampening unit (12, 15 in FIG. 3; abstract, “reciprocating vibration of a horizontal 
Claim(s) 1-4 and 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kruedener et al. (U.S. P.G. Publication No. 2017/0037668 A1; “Kruedener”).
Kruedener discloses:
Regarding claim 1:
A system comprising: 
a cover (3) attached to a frame (2); 
a transmission unit (14, 8) comprising at least one rotational device (8) connected to or part of the frame (see rotation device 8 mounted within  the frame 2 as seen in at least FIG. 13), wherein the cover is mechanically connected to the at least one rotational device (via pin 4; ¶ [0051], “The end portion 3b having the pin 4, the sleeve portion Sa of the rotary element 8, having, in particular, the two rectilinear guide gates configured thereon, and the housing portion 2a having the helical guide gates 5 and 6, are gearbox means by way of which an axial displacement of the tappet 3 along the axis S is convertible or transmittable, respectively, to a rotary movement of the rotary element 8 about the axis S within the bearing housing 2”); and 
a vibration dampening unit (8b, 12) mechanically connected to the transmission unit (via chamber 10 of the frame 2; ¶ [0053]), wherein translational movement of the cover causes rotational movement of the at least one rotational device (¶ [0051], “The end portion 3b having the pin 4, the sleeve portion Sa of the rotary element 8, having, in particular, the two rectilinear guide gates configured thereon, and the housing portion 2a having the helical guide gates 5 and 6, are gearbox means by way of which an axial displacement of the tappet 3 along the axis S is convertible or transmittable, respectively, to a rotary movement of the rotary element 8 about the axis S within the bearing housing 2”), which rotational movement is, in turn, transmitted to the vibration dampening unit via the transmission unit (¶ [0053], “Because the two regular polygonal cross sections of the internal faces 2e and of the plunger portion Sb 
Regarding claim 2:
The system of claim 1 wherein the vibration dampening unit is a passive vibration dampening unit (¶ [0053] discloses that the vibration dampening unit is composed of a damping fluid 12 and a rotational device portion 8b that causes shear stresses in the damping fluid 12 to thereby produce damping forces, such a system thereby being a passive system).
Regarding claim 3:
The system of claim 2 wherein the vibration dampening is a resistance force modulated vibration dampening unit  (¶ [0053] “the damping fluid is a non-Newtonian” thereby indicating a resistance force modulated vibration dampening unit; see ¶ [0028] in the instant specification which states that a damping unit that utilizes a “non-Newtonian fluid” qualifies as a “resistance force modulation”).
Regarding claim 4:
The system of claim 3 wherein a decoupling device (13) connects the transmission unit to the vibration dampening unit (¶ [0058], “free-wheeling clutch”; see also ¶ [0013]).
Regarding claim 12:
A method of dampening vibrations on a load (abstract, “reciprocating vibration of a horizontal direction generated by an earthquake is damped by resistance of an impeller 12 and a high viscous material 15 as rotary reciprocating motion vibration transmitted from the joint 7 to the shaft 11 of a rotary damper 9 through the rack 17 and the pinion 16”), comprising: 
converting translational movement of a load to rotational movement in a transmission unit (via rack 17 and pinon 16; abstract, “To effectively perform a damping operation in a compact structure even 
transmitting the rotational movement of the transmission unit to a vibration dampening unit, dissipating vibrational energy in the vibration dampening unit (abstract, “Straight line reciprocating vibration of a horizontal direction generated by an earthquake is damped by resistance of an impeller 12 and a high viscous material 15 as rotary reciprocating motion vibration transmitted from the joint 7 to the shaft 11 of a rotary damper 9 through the rack 17 and the pinion 16.”)
Regarding claim 13:
The method of claim 12 wherein the dissipating step is passive (¶ [0007] discloses that the vibration dampening unit is composed of impellers 12 disposed within oil 14, see in FIG. 3, and that the vibration attenuation being produced by the resistance between the oil and impeller, thereby indicating a passive system; see also the embodiment of FIG. 4 which depicts a friction means as providing vibration attenuation, which is also a passive system)
Regarding claim 14:
The method of claim 13 wherein the vibration dampening unit is a resistance force modulated vibration dampening unit (¶ [0053] “the damping fluid is a non-Newtonian” thereby indicating a resistance force modulated vibration dampening unit; see ¶ [0028] in the instant specification which states that a damping unit that utilizes a “non-Newtonian fluid” qualifies as a “resistance force modulation”).
Regarding claim 15:
The method of claim 14 wherein the transmitting step amplifies the rotational movement (¶ [0013], “One preferred embodiment of the present invention provides that the gearbox means comprise a gearbox element which is mounted so as to be rotatable in relation to the bearing housing and which by way of a free-wheeling clutch is coupled to the rotary element in such a manner that a higher torque is transmittable from the gearbox element to the rotary element in a predefined direction of rotation 
Regarding claim 16:
The method of claim 15 wherein the transmission unit is connected to the vibration dampening unit via a decoupling device (13).
Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doornbos et al. (U.S. P.G. Publication No. 2003/0196501 A1; “Doornbos”).
Doornbos discloses:
Regarding claim 1:
A system comprising: 
a cover (R; FIG. 4) attached to a frame (¶ [0027], “sliding object, such as a drawer”); 
a transmission unit (G, 20, 26) comprising at least one rotational device (20, 26, 12) connected to or part of the frame (via roller 12 engaging the cover R which in turn is a part of the frame), wherein the cover is mechanically connected to the at least one rotational device (via rack 90; col. 7, ll. 45-47); and 
a vibration dampening unit (30, 36) mechanically connected to the transmission unit (via rack G, gear 20, 26 and shaft 44; ¶ [0031]), wherein translational movement of the cover causes rotational movement of the at least one rotational device (via rack and pinion mechanism i.e. rack and “pinion” 20, 26; ¶ [0031]), which rotational movement is, in turn, transmitted to the vibration dampening unit via the transmission unit (¶ [0030], “When, however, the gear housing 20 engages a toothed or like surface (such as the above-noted rack gear G), with the pin 44 fixedly mounted to the rotor 30, damping is effected to dampen rotation of the gear housing 20 and thus dampen or slow linear movement of the roller/damper 10 along the rail R”).
Regarding claim 9:
The system of claim 1 wherein the at least one rotational device comprises at least one roller in contact with the cover.
1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sulzer (U.S. Patent No. 4,286,693 A; “Sulzer”).
Sulzer discloses:
Regarding claim 1:
A system comprising: 
a cover (2, 6, 4, 18 in FIG. 1; “external fixture” connected to thread 99 in FIG. 6, see col. 7, ll. 38-44) attached to a frame (80 in FIG. 6); 
a transmission unit (90, 100) comprising at least one rotational device (100) connected to or part of the frame (via pivot shaft 98), wherein the cover is mechanically connected to the at least one rotational device (via rack 90; col. 7, ll. 45-47); and 
a vibration dampening unit (108, 110) mechanically connected to the transmission unit (via gears 114, 116, 117 and pivot shaft 112, FIG. 6), wherein translational movement of the cover causes rotational movement of the at least one rotational device (col. 8, ll. 27-33, “linear to rotary motion converter comprises the rack member 90 and cooperating pinion 100, the rack and pinion 100 serving to convert linear or telescoping motion of rack 90 into rotary motion of pinion 100 and gear 106”), which rotational movement is, in turn, transmitted to the vibration dampening unit via the transmission unit (col. 8, ll. 34-38; col. 3, ll. 2-8).
Regarding claim 11:
The system of claim 1 wherein the transmission unit comprises at least a first gear (106; FIG. 6) and a second gear (114; FIG. 6), wherein the diameter of the first gear is larger than the diameter of the second gear (FIG. 6 depicts gear 106 as having a larger diameter than gear 114; MPEP § 2125), and wherein the first gear is linked to the at least one rotational device (via meshing with gear 100 which in turn is engaged with rack 90, FIG. 6) and the second gear is linked to the vibration dampening unit (via gears 116, 117 which in turn are engaged with vibration damping unit 108, 110, FIG. 6).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama in view of Imanishi et al. (U.S. P.G. Publication No. 2020/0263759 A1; “Imanishi”).
Katayama teaches the limitations of claims 5 and 12, see above, but does not expressly disclose the dissipating vibrational energy step comprises dissipating energy with a magnetic dampening unit wherein the vibration dampening unit is a magnetic dampening comprising an input with a first magnetic field and a dissipation unit with a second magnetic field, wherein the second magnetic field resists the rotational movement of the input.
Imanishi teaches a dissipating vibrational energy step comprises dissipating energy with a magnetic dampening unit (via an eddy current damper; ¶ [0093], “When the rotation of the magnet holding member 2 is hindered, the rotation of the ball nut 6 integral with the magnet holding member 2 is also hindered. When the rotation of the ball nut 6 is hindered, the axial movement of the screw shaft 7 is also hindered. This is the damping force of the eddy current damper 1” ) wherein the vibration dampening unit is a magnetic dampening (eddy current damper) comprising an input (2; FIG. 7) with a first magnetic 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Katayama such that the dissipating vibrational energy step comprises dissipating energy with a magnetic dampening unit wherein the vibration dampening unit is a magnetic dampening comprising an input with a first magnetic field and a dissipation unit with a second magnetic field, wherein the second magnetic field resists the rotational movement of the input, as taught by .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656